Sanderson, J.
This is an action for personal injuries sustained by the plaintiff, a pedestrian, from falling on a ridge of ice on the sidewalk in front of premises owned by the defendant. No part of the defendant’s building extended beyond the street line. There was no evidence that the premises were out of repair or defective. The ridge of ice was said to start near the block of granite or abutment running between two sets of stone steps leading up to the building. The place from which the water forming the ice came is not free from| doubt upon the evidence, but if it be assumed that the water came from snow melting on the abutment or upon the lawn, there could be no recovery. It did not appear that the slope of the ground, or the shape or location of the abutment, artificially created a condition that increased or changed the flow of water upon the sidewalk at the place where the plaintiff fell. No channel was created and it did not appear that the changes made upon the land would render the defendant hable for ice formed from water flowing from the lawn or the abutment upon the sidewalk. Field v. Gowdy, 199 Mass. 568, 570.
The case in its essential features is controlled by Robrish v. Snyder, 252 Mass. 92, and Lucas v. Thayer, 263 Mass. 313.

Exceptions overruled.